Citation Nr: 0902922	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-00 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for status post right 
acromioclavicular joint separation (minor), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative argues that VA should conduct a 
new examination of the veteran's shoulder because the last VA 
examination was conducted in May 2004, nearly five years ago.  
Also, the veteran stated in his January 2006 substantive 
appeal that muscle spasms in and around his right shoulder 
have intensified dramatically.  Therefore, VA should conduct 
another examination.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997) (VA should have scheduled another examination where 
the appellant complained of increased hearing loss two years 
after his last audiology examination).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2008).

This will also give the veteran an opportunity to receive the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (concerning the specific notice to be given in claims 
for increase).


	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

1.  Give the veteran the specific notice 
required by Vazquez-Flores, supra.

2.  Schedule the veteran for an 
examination to determine the nature and 
severity of the appellant's status post 
right acromioclavicular joint separation.  
The claims folder must be made available 
for the examiner to review.  All indicated 
studies should be performed, and all 
findings should be reported in detail.

3.  Readjudicate the issue on appeal in 
light of all of the evidence of record.  
If the benefit is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford an opportunity to respond before 
returning the record to the Board for 
future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




